N0'l‘E: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
TDM AMERICA, LLC,
Plain,tiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5138
Appe:-11 from the United States Court of Federa1
C1aims in case no. 06-CV-472, Judge Thomas C. Whee1er.
' ON MOTION
ORDER
TDM America, LLC (TDM) notifies the court of a final
decision concerning reexamination and moves without
opposition to continue the stay of the briefing schedule
pending disposition by the United States Court of Federa1
C1ai1ns of TDM’s motion for relief from judgment
Upon consideration thereof
I'r ls ORDERED THAT:

TDM AMERlCA V. US 2
The motion is granted TDM is directed to inform this
court within 21 days of the disposition of the motion how
it believes this appeal should proceed. The United States
may also respond within that tirne.
FoR THE CoURT
JUN   lsi Jan Horbal__\;
Date J an Horbaly
Clerk
cc: David W. Denenberg, Esq.
Walter W. Brown, Esq. u_S_coUHFg)l§EPpEM_3pgg
S20 THE FEDERAL ClRCU1T
JUN 02 2011
JANHDRBALY
CLERK